RESOLUCIÓN
El notario Sr. Raúl Aquino Figueroa notificó tardía-mente, y sólo después de requerimiento por el Inspector de Protocolos, siete escrituras de ratificación de poder otorga-das por mandatario verbal, las que autorizó en los años 1981, 1982 y 1983. Ofreció como justificación de su tardanza que la Regla 12(c) de nuestro Reglamento no contiene tal *405requisito. El Reglamento de este Tribunal es esencialmente un cuerpo de disposiciones adjetivas dirigidas a viabilizar y realizar en la práctica las normas substantivas de Derecho. Al efecto la parte relevante de la citada Regla 12(c) se li-mita a instruir que “[l]os notarios darán estricto cumpli-miento a las disposiciones estatutarias relativas a certifica-ciones y notificaciones sobre testamentos y poderes otorga-dos [o protocolizados] ante ellos, que podrán cumplimentar mediante entrega personal o por correo certificado”. La norma de Derecho fue expuesta en Resolución de este Tribunal de 11 de marzo de 1976, 104 D.P.R. 696, en la que consideramos la ratificación del mandato como su demo-rada constitución y nacimiento en el campo formal de nues-tra Ley Notarial, y por tanto acto de obligada notificación al Registro de Poderes. 4 L.P.R.A. see. 922. No hay conflicto entre Reglamento y Resolución.
Toda vez que el notario asegura que su omisión no ha tenido consecuencias reveladas de daño a persona alguna ni de pleitos o controversias, derivamos de su explicación una inadvertencia del alcance de la citada Resolución de 11 de marzo de 1976 y considerando, además, que es ésta la pri-mera ocasión en que este notario incumple las disposiciones reguladoras de su cargo, y la pluralidad de infracciones, deberá satisfacer una penalidad nominal de $50 que le imponemos según lo autoriza la See. 926 del Tít. 4 de L.P.R.A.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria General.
(.Fdo.) Lady Alfonso de Cumpiano

Secretaria General